 
 Exhibit 10.16
 
 
 
PROMISSORY NOTE
 
 
$446,283.25
As of December 31, 2019

 
Big Rock Partners Acquisition Corp. ("Maker") promises to pay to the order of
A/Z Property Partners, LLC or its successors or assigns ("Payee") the principal
sum of four hundred and forty-six thousand, two hundred and eighty-three Dollars
and twenty-five Cents ($446,283.25) in lawful money of the United States of
America, on the terms and conditions described below. This note replaces and
supersedes the note as of Sept. 30, 2019
 
1. Principal. The principal balance of this Note shall be repayable on the
consummation of the Maker's initial merger, capital stock exchange, asset
acquisition or other similar business combination with one or more businesses or
entities (a "Business Combination"). Payee understands that if a Business
Combination is not consummated within the time period specified in the Maker's
amended and restated certificate of incorporation, this Note will not be repaid
and all amounts owed hereunder will be forgiven except to the extent that the
Maker has funds available to it outside of its trust account established in
connection with its initial public offering ("Trust Account") after paying all
other fees and expenses of the Maker incurred prior to the date of such failure
to so consummate a Business Combination which are due and payable.
 
2. Interest. No interest shall accrue on the unpaid principal balance of this
Note.
 
3. Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorneys' fees, then to the payment
in full of any late charges and finally to the reduction of the unpaid principal
balance of this Note.
 
4. Events of Default. The following shall constitute Events of Default:
 
(a)        Failure to Make Required Payments. Failure by Maker to pay the
principal of this Note within five (5) business days following the date when
due.
 
(b)        Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary
case under the Federal Bankruptcy Code, as now constituted or hereafter amended,
or any other applicable federal or state bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Maker or for any substantial part of
its property, or the making by it of any assignment for the benefit of
creditors, or the failure of Maker generally to pay its debts as such debts
become due, or the taking of corporate action by Maker in furtherance of any of
the foregoing.
 
(c)        Involuntary Bankruptcy, Etc. The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of Maker in an
involuntary case under the Federal Bankruptcy Code, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of Maker or for any substantial part
of its property, or ordering the winding-up or liquidation of its affairs, and
the continuance of any such decree or order unstayed and in effect for a period
of 60 consecutive days.
 
5. Remedies.
 
(a) Upon the occurrence of an Event of Default specified in Section 4(a), Payee
may, by written notice to Maker, declare this Note to be due and payable,
whereupon the principal amount of this Note, and all other amounts payable
thereunder, shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived, anything contained herein or in the documents evidencing the same to the
contrary notwithstanding.
 
 

 
(b) Upon the occurrence of an Event of Default specified in Sections 4(b) and
4(c), the unpaid principal balance of, and all other sums payable with regard
to, this Note shall automatically and immediately become due and payable, in all
cases without any action on the part of Payee.
 
6.             Waivers. Maker and all endorsers and guarantors of, and sureties
for, this Note waive presentment for payment, demand, notice of dishonor,
protest, and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.
 
7.             Unconditional Liability. Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and agrees
that additional makers, endorsers, guarantors, or sureties may become parties
hereto without notice to them or affecting their liability hereunder.
 
8.             Notices. Any notice called for hereunder shall be deemed properly
given if (i) sent by certified mail, return receipt requested, (ii) personally
delivered, (iii) dispatched by any form of private or governmental express mail
or delivery service providing receipted delivery, (iv) sent by telefacsimile or
(v) sent by e-mail, to the following addresses or to such other address as
either party may designate by notice in accordance with this Section:
 
If to Maker:
 
Big Rock Partners Acquisition Corp.
 
2645 N. Federal Highway
Suite 230
Delray Beach, Florida 33483
 
If to Payee:
 
Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a telefacsimile transmission
confirmation, (iii) the date on which an e-mail transmission was received by the
receiving party's on-line access provider (iv) the date reflected on a signed
delivery receipt, or (vi) two (2) Business Days following tender of delivery or
dispatch by express mail or delivery service.
 
9.             Construction. This Note shall be construed and enforced in
accordance with the domestic, internal law, but not the law of conflict of laws,
of the State of New York.
 
10.             Severability. Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 

 
1 0. Trust Fund Waiver. Payee hereby waives any and all right, title, interest
or claim of any kind in or to any distribution of the funds held in the Trust
Account ("Claim") and agrees it will not seek recourse against the Trust Account
for any reason whatsoever, except in the event Maker consummates a Business
Combination.
 
IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed the day and year first above written.
 
BIG ROCK PARTNERS ACQUISITION CORP.
 
By: /s/ Lori B. Wittman  
Name: Lori B. Wittman
Title: Chief Financial Officer
 
 
